DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 8, 9, 11-13, 14-17, 19, 20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2013/0293546 A1) in view of Wloka et al. (US 7,468,726 B1) and Wald et al. (US 2017/0024924 A1).
6.	With reference to claim 1, Lee teaches A method comprising: 
dividing an image frame into a plurality of tiles; (“The foregoing and/or other aspects are achieved by providing a graphic processing method, including assigning, by a job manager, a vertex shader task to a shader processor, assigning, by the job manager, a pixel shader task to the shader processor, and interleaving and executing, by the shader processor, the assigned vertex shader task and the assigned pixel shader task.”  [0020] “The tile binning unit 240 may divide a frame into tiles. The dividing of the frame may refer to tiling of TBR. The tile binning unit 240 may determine which object is included in each of the tiles into which the frame is divided, and may generate data of an object in a tile by separating the object as the tile including the object. The job manager 210 may control the tile binning unit 240 to divide a frame into tiles.” [0079]) Lee also teaches assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors,  wherein each of the graphics processors comprises a graphics pipeline for rendering the assigned subset of tiles; (“In this instance, the object may be a primitive, such as a triangle and the like. Specifically, the tile dispatch unit 220 may distribute each of the tiles in a frame to a shader processor selected from among the at least one shader processor. A single shader processor may be selected by the job manager 210. For example, when a pixel shader task is assigned to the at least one shader processor, the job manager 210 may control the tile dispatch unit 220 to transmit the data of the object in the tile to the selected shader processor.” distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws; (“As shown in FIG. 2, the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, `n` may represent a number of shader processors, and may be an integer that is greater than `1.`” [0068] “elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.`” [0086]) Lee teaches performing position-only shading at each of the graphics processors using vertex data associated with the subset of graphics draws assigned to the graphics processor (“As shown in a top graph, elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of 
Lee does not explicitly teach each of the graphics processors is integrated on a separate semiconductor die; generate vertex visibility data for each of the plurality of tiles; distributing different subsets of the vertex visibility data to different graphics processors, wherein each of the graphics processers is to receive a subset of the vertex visibility data for the tiles on which the graphic processor is to perform geometry work; limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the vertex visibility data received by each of the graphics processors; rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; and combining the rendered tiles to generate a complete image frame. These are what Wloka teaches. Wloka teaches generate vertex visibility data for each of the plurality of tiles; (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the vertex visibility data received by each of the graphics processors; rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; (“Setup unit 215 uses the vertices of each primitive it receives to compute three edge equations for use by rasterizer unit 220 and also creates an ordered list of vertices to be used in defining a plane equation of the primitive. Rasterizer unit 220 converts each primitive into one or more fragments, where each fragment defines a set of one or more sample points for the rendered image. Fragment conversion generally involves determining which fragment locations are covered by each primitive; conventional scan-conversion algorithms or other algorithms may be implemented. Raster unit 220 provides fragment coverage information for each combining the rendered tiles to generate a complete image frame. (“The raster operations unit 235 integrates the fragments output from the fragment processing unit 230 with the rendered image. Fragments can be blended or masked with fragments previously written to the rendered image. Depth buffers, alpha buffers, and stencil buffers can also be used to determine the contribution (if any) of each incoming fragment to the rendered image. The appropriate combination of each incoming fragment and any previously stored fragment value is written to a frame buffer, which can be located, e.g., in graphics memory 124 of FIG. 1, as part of the rendered image. The frame buffer can then be scanned out to a display device and/or subjected to further processing.” Col. 9, lines 20-31) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wloka into Lee, in order to decrease wasteful rendering 
The combination of Lee and Wloka does not explicitly teach each of the graphics processors is integrated on a separate semiconductor die; distributing different subsets of the vertex visibility data to different graphics processors, wherein each of the graphics processers is to receive a subset of the vertex visibility data for the tiles on which the graphic processor is to perform geometry work; These are what Wald teaches. Wald teaches each of the graphics processors is integrated on a separate semiconductor die; (“In other instances, well-known structures and devices are shown in block diagram form to avoid obscuring the underlying principles, and to provide a more thorough understanding of embodiments. The techniques and teachings described herein may be applied to various types of circuits or semiconductor devices, including general purpose processing devices or graphic processing devices.” [0027]) Wald also teaches distributing different subsets of the vertex visibility data to different graphics processors, wherein each of the graphics processers is to receive a subset of the vertex visibility data for the tiles on which the graphic processor is to perform geometry work; (“graphics processor 500 includes a ring interconnect 502, a pipeline front-end 504, a media engine 537, and graphics cores 580A-580N. In some embodiments, ring interconnect 502 couples the graphics processor to other processing units, including other graphics processors or one or more general-purpose processor cores. In some embodiments, the graphics processor is one of many processors integrated within a multi-core processing system. … graphics processor 500 receives batches of commands via ring interconnect 502. 

    PNG
    media_image1.png
    710
    523
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wald into The combination of Lee and Wloka, in order to easily run as a distributed process on worker nodes.
7.	With reference to claim 2, Lee does not explicitly teach the vertex visibility data generated at each graphics processor comprises an indication of whether each primitive associated with the graphics draws assigned the graphics processor is visible within each of the plurality of tiles. This is what Wloka teaches (“FIG. 4A illustrates a view frustum 400 and representative primitives 402, 404, 406. Primitive 402, which is entirely outside frustum 400, is culled at step 302. Primitive 404, which is entirely inside frustum 400, is not culled at step 302. Primitive 406, which is partially inside frustum 400 and partially outside it, is advantageously not culled at step 302 
8.	With reference to claim 3, Lee does not explicitly teach the vertex visibility data generated at each graphics processor comprises an indication of whether each primitive associated with the graphics draws assigned the graphics processor is visible within any of the tiles assigned to the processor but not of a specific tile. This is what Wloka teaches (“FIG. 4A illustrates a view frustum 400 and representative primitives 402, 404, 406. Primitive 402, which is entirely outside frustum 400, is culled at step 302. Primitive 404, which is entirely inside frustum 400, is not culled at step 302. Primitive 406, which is partially inside frustum 400 and partially outside it, is advantageously not culled at step 302 since at least a portion of primitive 406 might be visible in the rendered image. In one embodiment using homogeneous clip space 
9.	With reference to claim 4, Lee teaches position-only shading for all tiles per vertex simultaneously. (“As shown in a top graph, elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.` In the top graph, a y-axis may represent each of the elements, and an x-axis may represent time. Additionally, in the top graph, `V` may represent execution associated with a vertex shader task, and `F` may represent execution associated with a pixel shader task. A numeral next to `V` may represent interrelated executions.” [0086]) 
the vertex visibility data is generated. This is what Wloka teaches (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 include a culling program that applies a visibility test (or multiple visibility tests) to the primitives. The visibility test is advantageously defined such that all primitives that fail (do not satisfy) the test would have no (or at most negligible) effect on the final image; it is not required that all primitives that satisfy the visibility tests actually be visible in the final rendered image. Primitives that satisfy the visibility test (or tests) are referred to herein as "potentially visible" while primitives that fail the test are referred to herein as "invisible. Invisible primitives are advantageously discarded (culled) as early as possible in the rendering pipeline so that minimal time is consumed in processing data that has no effect on the final rendered image. "Discard," or "cull," as used herein, refers generally to any action that results in a downstream processing engine not processing a particular primitive. For instance, in some embodiments, invisible primitives are deleted from the list of primitives to be processed.” col. 7, lines 49-67) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wloka into Lee, in order to decrease wasteful rendering operations, reduce the bandwidth 
10.	With reference to claim 8, Lee does not explicitly teach the vertex visibility data generated at each graphics processor is distributed to all other graphics processors. This is what Wloka teaches.  Wloka teaches the vertex visibility data generated at each graphics processor (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 include a culling program that applies a visibility test (or multiple visibility tests) to the primitives. The visibility test is advantageously defined such that all primitives that fail (do not satisfy) the test would have no (or at most negligible) effect on the final image; it is not required that all primitives that satisfy the visibility tests actually be visible in the final rendered image. Primitives that satisfy the visibility test (or tests) are referred to herein as "potentially visible" while primitives that fail the test are referred to herein as "invisible. Invisible primitives are advantageously discarded (culled) as early as possible in the rendering pipeline so that minimal time is consumed in processing data that has no effect on the final rendered image. "Discard," or "cull," as used herein, refers generally to any action that results in a downstream processing engine not processing a particular primitive. For instance, in some embodiments, invisible primitives are deleted from the list of primitives to be processed.” col. 7, lines 
The combination of Lee and Wloka does not explicitly teach the data at each graphics processor is distributed to all other graphics processors. This is what Wald teaches (“ring interconnect 502 couples the graphics processor to other processing units, including other graphics processors or one or more general-purpose processor cores. In some embodiments, the graphics processor is one of many processors integrated within a multi-core processing system. … graphics processor 500 receives batches of commands via ring interconnect 502. The incoming commands are interpreted by a command streamer 503 in the pipeline front-end 504. In some embodiments, graphics processor 500 includes scalable execution logic to perform 3D geometry processing and media processing via the graphics core(s) 580A-580N. For 3D geometry processing commands, command streamer 503 supplies commands to geometry pipeline 536. … graphics processor 500 includes scalable thread execution resources featuring modular cores 580A-580N (sometimes referred to as core slices), each having multiple sub-cores 550A-550N, 560A-560N (sometimes referred to as core sub-slices). In some embodiments, graphics processor 500 can have any number of graphics cores 580A through 580N. In some embodiments, graphics processor 500 includes a graphics core 580A having at least a first sub-core 550A and a second core sub-core 560A. In other embodiments, the graphics processor is a low power processor 
11.	With reference to claim 9, Lee does not explicitly teach the vertex visibility data generated at each graphics processor is distributed to a subset of the other graphics processors. This is what Wloka teaches.  Wloka teaches the vertex visibility data generated at each graphics processor (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 include a culling program that applies a visibility test (or multiple visibility tests) to the primitives. The visibility test is advantageously defined such that all primitives that fail (do not satisfy) the test would have no (or at most negligible) effect on the final image; it is not required that all primitives that satisfy the 
The combination of Lee and Wloka does not explicitly teach the data at each graphics processor is distributed to a subset of the other graphics processors. This is what Wald teaches (“ring interconnect 502 couples the graphics processor to other processing units, including other graphics processors or one or more general-purpose processor cores. In some embodiments, the graphics processor is one of many processors integrated within a multi-core processing system. … graphics processor 500 receives batches of commands via ring interconnect 502. The incoming commands are interpreted by a command streamer 503 in the pipeline front-end 504. In some embodiments, graphics processor 500 includes scalable execution logic to perform 3D geometry processing and media processing via the graphics core(s) 580A-580N. For 3D 
12.	With reference to claim 11, Lee teaches performing position-only shading (“As shown in a top graph, elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.` In the top 
Lee does not explicitly teach comparing primitives included in the vertex data for each tile to identify one or more primitives which are visible within the tile's region; and identifying occluded primitives in the visibility data. This is what Wloka teaches (“In one embodiment using homogeneous clip space coordinates, frustum culling compares the x and y clip-space coordinates of each vertex of a primitive with the w coordinate of that vertex. For example, if the same one of the expressions x<-w, y<-w, x>+w, or y>-w is true for all the vertices of a primitive, then the primitive is outside of the view frustum and can be discarded. Other frustum culling tests can also be defined. In some embodiments, the frustum used for culling is defined to be somewhat larger than the actual frustum used for rendering. This assures that no primitive that should be visible is inadvertently culled.” col. 9, line 64 – col. 10, line 7) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wloka into Lee, in order to decrease wasteful rendering operations, reduce the bandwidth requirements for communicating vertices and associated attributes, and improve rendering performance.
13.	With reference to claim 12, Lee does not explicitly teach limiting geometry work processing comprises performing geometry work only using those primitives which are visible. This is what Wloka teaches (“Setup unit 215 uses the vertices of each primitive it receives to compute three edge equations for use by rasterizer unit 220 
14.	With reference to claim 13, Lee does not explicitly teach rasterizing the subsets of tiles by each respective graphics processor to generate pixels for each tile of each subset of tiles. This is what Wloka teaches (“Rasterizer unit 220 converts each primitive into one or more fragments, where each fragment defines a set of one or more sample points for the rendered image. Fragment conversion generally involves determining which fragment locations are covered by each primitive; conventional scan-conversion algorithms or other algorithms may be implemented. Raster unit 220 provides fragment coverage information for each primitive to color assembly unit 225.” col. 8, lines 51-59) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wloka into Lee, in order to decrease wasteful rendering operations, reduce the bandwidth requirements for communicating vertices and associated attributes, and improve rendering performance.
15.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale. Lee additionally teaches A graphics processing system comprising: a plurality of graphics processors; a graphics driver; and geometry shaders (“As shown in FIG. 2, the GPU 200 may include, for example, a job manager 210, a tile dispatch unit 220, at least one shader processor, a tile binning unit 240, and an L2 texture cache 250. … the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, `n` may represent a number of shader processors, and may be an integer that is greater than `1.`” [0067-0068] “The job manager 210 may receive graphic commands from a host, for example, a central processing unit (CPU). The job manager 210 may store the received graphic commands, and may generate a task suitable for one of the graphic commands. The job 
16.    Claims 15-17 are similar in scope to claims 2-4, and they are rejected under similar rationale.
17.    Claims 19 and 20 are similar in scope to claims 8 and 9, and they are rejected under similar rationale.
18.    Claims 22-24 are similar in scope to claims 11-13, and they are rejected under similar rationale.
19.	Claims 5-7 and 18 are rejected under U.S.C. 103(a) as being unpatentable over Lee et al. (US 2013/0293546 A1), Wloka et al. (US 7,468,726 B1), and Wald et al. (US 2017/0024924 A1), as applied to claims 1 and 14 above, and further in view of Baliga et al. (US 2013/0238938 A1).
20.	With reference to claim 5, Lee teaches the plurality of graphics draws is distributed to the plurality of graphics processors (“As shown in FIG. 2, the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, `n` may represent a number of shader processors, and may be an integer that is greater than `1.`” [0068] “elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements 
 	The combination of Lee, Wloka and Wald does not explicitly teach a vertex count-based scheduling scheme. This is what Baliga teaches (“the task management unit 300 may collect several tasks before scheduling the tasks. The collected tasks may then be scheduled based on priority information or using other techniques, such as round-robin scheduling.” [0038]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baliga into the combination of Lee, Wloka and Wald, in order to allow for interactive debugging while also allow continue normal screen drawing operations received from the operating system.
21.	With reference to claim 6, Lee teaches the plurality of graphics draws is distributed to the plurality of graphics processors (“As shown in FIG. 2, the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, `n` may represent a number of shader processors, and may be an integer that is greater than `1.`” [0068] “elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.`” [0086])
 	The combination of Lee, Wloka and Wald does not explicitly teach a graphics processor idleness-based scheduling scheme. This is what Baliga teaches (“the 
22.	With reference to claim 7, Lee teaches the plurality of graphics draws is distributed to the plurality of graphics processors (“As shown in FIG. 2, the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, `n` may represent a number of shader processors, and may be an integer that is greater than `1.`” [0068] “elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.`” [0086])
 	The combination of Lee, Wloka and Wald does not explicitly teach a round robin scheduling scheme. This is what Baliga teaches (“the task management unit 300 may collect several tasks before scheduling the tasks. The collected tasks may then be scheduled based on priority information or using other techniques, such as round-robin scheduling.” [0038]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
23.	Claim 18 is similar in scope to claims 5-7, and thus is rejected under similar rationale.
24.	Claims 10 and 21 are rejected under U.S.C. 103(a) as being unpatentable over Lee et al. (US 2013/0293546 A1), Wloka et al. (US 7,468,726 B1), and Wald et al. (US 2017/0024924 A1), as applied to claims 1 and 14 above, and further in view of Sharma et al. (US 2016/0086299 A1).
25.	With reference to claim 10, Lee does not explicitly teach the vertex visibility data generated at each graphics processor is distributed to other graphics processors via point-to-point inter-die interconnects. This is what Wloka teaches.  Wloka teaches the vertex visibility data generated at each graphics processor (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 include a culling program that applies a visibility test (or multiple visibility tests) to the primitives. The visibility test is advantageously defined such that all primitives that fail (do not satisfy) the test would have no (or at most negligible) effect on the final image; it is not required that all primitives that satisfy the visibility tests actually be visible in the 
The combination of Lee and Wloka does not explicitly teach the data at each graphics processor is distributed to other graphics processors via point-to-point inter-die interconnects. This is what Wald teaches.  Wald teaches the data at each graphics processor is distributed to other graphics processors (“ring interconnect 502 couples the graphics processor to other processing units, including other graphics processors or one or more general-purpose processor cores. In some embodiments, the graphics processor is one of many processors integrated within a multi-core processing system. … graphics processor 500 receives batches of commands via ring interconnect 502. The incoming commands are interpreted by a command streamer 503 in the pipeline front-end 504. In some embodiments, graphics processor 500 includes scalable execution logic to perform 3D geometry processing and media processing via 
The combination of Lee, Wloka and Wald does not explicitly teach point-to-point inter-die interconnects. This is what Sharma teaches (“In one embodiment a ring based interconnect unit 212 is used to couple the internal components of the processor 200, however an alternative interconnect unit may be used, such as a point to point interconnect, a switched interconnect, or other techniques, including techniques well 
26.	Claim 21 is similar in scope to claim 10, and thus is rejected under similar rationale.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619